Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 1 of 35

 

January 30, 2021

U.S. District Court for the District of Columbia
333 Constitution Ave., N.W.
Washington, D.C. 20001

Your Honor,

My name is Jeffrey Sabol is my older brother. | am writing this letter to give you
some insight into the person that my brother was and is.

| am a dentist and a colonel in the U.S. Army with over 19 years on active duty. My brother has
found a way to serve his country not via active duty, but working on decommissioned military
sites to discover unexploded ordnance so the land can be used safely. He has done this for
over 20 years, first working as the person who discovers the materials, and then promoted to his
most recent position of quality control and safety to ensure that all employees are protected at
every level of this incredibly dangerous work.

You could describe our upbringing as safe, comfortable, and loving. Small town, USA is an
appropriate moniker. We had our oldest brother, Andy, who became an attorney, only to leave
that profession to become a teacher. He passed away unexpectedly in 2014 of atrial fibrillation
at the age of 46. Jeff was 44 and | was 42 at the time. This has mentally decimated our family
in such an unfathomable way. Although Jeff was in Colorado, Andy in New York, and | had just
recently moved from Washington, D.C., to Georgia, we all could have called on one another at
any time. Physica! proximity was not relevant. | do not know how much Andy and Jeff spoke,
but when we would get together in New York, you could see the bond between brothers that
only they could have. But when Andy passed away so suddenly, that touchstone

evaporated. Jeff and | had each other as before, but our leader was gone. And | believe at this
point Jeff lost his bearing and allowed himself to be led by others that steered him down a
negative path.

But this never changed his true self of being a good person. Jeff has always been the helper,
the pleaser, the family man. | would come to visit him in Colorado for skiing and he would
examine my equipment to make sure it was proper without even asking. Ever the protector of
his little sister. He would come to New York or Florida to visit my parents for vacation and
spend the entire time doing home improvement, clearing brush for fire safety, or helping fix
cars. He had planned this summer to remove some questionable plumbing at my parent's
house. Who plans their summer vacation around doing plumbing? And Jeff has often told me
of all the things he would do for his neighbors and friends at no cost, like fixing cars or making
fencing or decks because he knew they could not afford the work or have the knowledge to do
it. His time was precious but he was willing to give it up for those who needed it.
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 2 of 35

Never would | characterize Jeff as someone who would hurt others. Never. He is the
peacekeeper. He is that guy who steps in and breaks up a fight, not be the participant. The
events of January 6 are completely inconsistent with Jeff and how he has lived his life. His job
is safety and protecting others. That is who he is.

Your Honor, | hope you read this letter and look favorably on my brother, Jeff. He is a good
man with a kind heart that got swept up in the emotions of that day. He thought he was doing
the right thing and participated in a rally that became something that no one would have
imagined.

Sincerely,
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 3 of 35

 

U.S District Court for the District of Columbia
393 Constitution Ave. NW.
Washington, D.C. 20001

S January 2021

Your Honor,
We understand that our son, Jeffrey Sabol was present at the events at the Capitol on January 6, 2021

We raised Jettrey in a small town in upstate New York with hes Dad, a high school science teacher, his Mom, 2 registered
nurse, an older brother, and @ younger sister. He had a typical childhood, and was involved in sports, Scouts, school
clubs and musicals. He cid very weil in school, graduating third in his class, all with having part time jobs. He handied a
busy schedule responsibly, had many trends, and we were proud to be his parents.

He received a degree in Physics from SUNY Cortland, and began his career. Colorado had always called to him, so off
he went, ¢ventually gaining employment as a geophysicist at an environmental company. That company, and tater
Kemron, his last company, sent him all over the country as well as Guarn, Midway and Afghanistan to clear military sites
of unexploded ordnance.

He has lived in Colorado for 25 years. married, and had three children. Later Gvorced, he has remained close to them.
He would have loved full custody of thern, but had to settle for 50/50 custody. He has always been faithtul with child
Support payments. His lads are his lite. For years, he has volunteered every Saturday at their shared activity of
Westernaires, a riding and horse show group for young people.

Because we have stayed in New York and wintered in Florida, we do not see as much of each other as we would ike,

but frequent phone calls and extended visits a few times a year help fill the gap. When home, he gets into doing things
with his Dad that he knows should be done. He would like to make things easier for us. He is generous to many people
with hs time and expertise in mechanics and carpentry.

Six years ago when his brother died, Jef was so very supportive of us. He took extensive time off from work to be with
us and handle necessary tasks, though he too was grieving. It would have been very difficult without him. He was our
rock.

Jeff loves his ids, his girlfsend, hrs parents, his sister and her family. We love and support him. and are struggling to
imagine our Jeff involved in anything other than attending Mr. Trump's rally on January 6th.

Please know that he is a good, good, man

 
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 4 of 35

Your Honor,
My name is i | am Jeffrey Sabol’s significant other of 8.5 years. | have known
the Sabol family for about 35 years now. A great upstanding family.

Jeff and | started dating 8.5 years ago July 2012. when Jeff came home to Waterville NY with
his 3 kids to visit his parents for the summer. | own my house right next door to his parents, who
| actually bought my house from.

Over the next 7 weeks, Jeff would invite me to go on day trips with him, the kids and his
parents. We spent a lot of time getting to know each other. The thing that attracted me most to
Jeff is his Love and Dedication to his kids and family. Jeff is a family oriented man, which is very
important to me.

On his vacation to his parents house | got to witness his bed time ritual with his kids. Every night
we played a game before bed, he tucked them in with prayers and talked with each of them
about the day or whatever was on their mind. Jeff continues this bed time ritual today when the
kids are with us and they are 15 and 19 years of age.

Jeff and kids went home to Colorado after 7 weeks, and he called me everyday for a year.
During that year he flew me out to colorado a couple of times to get to know him and the kids
better.

There was just something about Jeff that made me happy. His smile, his selfishness, his
passion for his kids, and life. He is the most honest, peaceful, non violent person | have ever
met. He is loving, giving, and always willing to help others. Neighbors, friends, family, even
strangers. | have seen him give not his shirt off his back, but his coat of his back to a young girl
who happened to be hiking the same 14er we were hiking. These girls were from Denver area
and not dressed properly, we saw them at the top of the mountain freezing. | gave one thema
coat from my bag, and Jeff gave the other his coat off his back and he went back down the
mountain without a coat.

Jeff is a very generous man. He gives his time as well as labor to those in need. He has tutored
kids we know struggling with a class at no expense in his spare time, our downstairs neighbor
raises her 12 year old grandson alone, and so she can afford to stay in her apartment, Jeff pays
part of the utilities so she can provide for her grandson. As well as does mechanic work so she
doesn’t have to pay a mechanic .

Jeff has always been very involved with his kids and their activities and school projects.
Organized the school carnival for a number of years to help raise money for the school. All 3
kids were in a program called Westernaires. So Jeff became a wrangler and volunteered for 8
years with the organization. He fed horses every Saturday and many Sundays, cooked, cleaned
sick bay, and was barn Dad on away trips, as well as helped with maintenance of equipment
and campus, at his cost. Something Jeff looked forward to and found peace in every week.

These are the many qualifications in Jeff that led me to fall in love with him over and over again
during the 8.5 years we have been together. So much that | resigned from my job of 28 years in
2013 as Dietary Manager at our local Nursing Home. Left my family, friends , home behind, but
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 5 of 35

not forgotten and moved to Colorado to continue to build a life with Jeffrey Sabol. A man of
many wonderful character traits | have described.

Your Honor, | am blessed to have Jeff in my life and proud to call him my better half. | hope you
will take my thoughts into consideration. Please feel free to contact me for further information.

a
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 6 of 35

Date:

To:

Regarding:

TIGERIOUTH

MARKETING

February 2, 2021

Mr. Jon Norris
Attorney of Law
503 D Street NW Suite 250 Washington DC 20001

Jeffrey Sabol Character Reference
Dear Mr. Norris,

My name ‘iim I live in Denver CO and I have known Jeff for
at least 25 years. | am a 57 year old, happily married, father of three,
registered democrat, small business owner, who happens to be Jewish.

I moved to Aspen CO from Baltimore MD in 1985 to pursue my Rugby
and Ski dreams. I soon realized that Aspen was a little too fast and little
too expensive for me, and I migrated to Denver. I met Jeff originally
through Rugby but I consider Jeff a life time friend that goes far beyond
the sport we played together on the pitch.

When Jeffrey joined the Denver Highlanders Rugby Club sometime in the
early 90’s I believe, I was one the captains of the team. Rugby is a
physical sport played by gentlemen; camaraderie, sportsmanship and
respect are core values for rugby players. We are helpers of the less
fortunate and defenders against bullies.

I mention the rugby part because over the course of playing ball with Jeff
for 10 or 15 years, he always treated the game, his teammates and
opponents with dignity and respect. Jeff never did anything cheap and
always represented the values I mentioned above. He was a great
teammate and always put the team first. When we did charity events at
places like Children’s Hospital in Denver you could always count on Jeff
to be there and help.

1065 LAFAYETTE ST SUITE 5 DENVER CO 80218
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 7 of 35

During and after our rugby years we established a stronger friendship
outside the game. We went camping, rafting, skiing, etc. and we spent
time together with our families and friends. Jeff is a very knowledgeable
and he would always lend a helping hand. Maybe you needed help with
your tent or someone to play with the kids. He’d help you move, fix your
car, etc. Jeff has always been there for others and I know his heart is good.

Most people see me as a liberal democrat. I like to think of myself as
fiscally responsible, socially liberal. I mention this because Jeff is
conservative. We have had many discussions / debates and Jeff is one of
the few people I can actually have a conversation with about politics and it
doesn’t get nasty. Jeff was always real about his position on a subject we
were debating but he always listened and respected my opinion.

I mentioned Jewish because the whole uprising clearly had a White
Nationalist feel. As a hard working American Jew it’s hard to believe this
type of hate still exists but it does. With that said I can tell you that Jeff
has never judged me or anyone I know based on their religion, race, etc.
He has known my religious beliefs for as long as we’ve known eachother
and he has never shown me anything but respect and equality.

I thought it was important for me to send this character letter. When I saw
the events of Jan 6" unfold I was shocked, appalled, angry, you name it. I
couldn’t believe these crazy conspiracy believers were attacking the
capital. When I learned that Jeff was one of the protestors it really hit
home and hurt because I know Jeff would never hurt a police officer, I
know that to my core.

I’m mad. I’m mad a Jeff but I’m even madder at the politicians and
leaders who for weeks stoked the election lie leading up to January 6" and
especially those same leaders and politicians that roused up the mob that
morning. They made a good man like Jeff believe in and act on their lies.

So in conclusion I am hurting for my friend Jeffrey. He will have to live
with his actions that day but I am here to tell you that Jeffrey Sabol is a
good man, a good father, a good teammate and a good friend.

I would be willing to testify in court to the accuracy and truth to
everything I have said in this letter. My cell number is

Sincerely,

1065 LAFAYETTE ST SUITE 5 DENVER CO 80218
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 8 of 35

January 31, 2021

To whom it may concern:

We write as a couple that has known Jeffery Patrick Sabol since his elementary school days. We and our
children know the Sabol’s and Jeff as both of our family’s lived in a small rural town in upstate New York.
Yes, the kind of town where everyone is your neighbor. It is in this setting that the young man Jeff Sabol
and his siblings grew and flourished in. He continued from here into developing his education and his
professional life with a constant focus on excellence.

In his adult life he maintained this focus on improving things around him even taking a hobby of
snowboarding to the level of “What can be improved here?”. On this track he developed a safer and
more versatile version of a snowboard buckling method.

He has always maintained close relationships with his family and friends. This is demonstrated by his
continuing friendship with our son even though thousands of miles now separate them as Jeff lives in
Colorado and our son in Arizona.

Jeffery Patrick Sabol is known to us as a well educated and devoted father, family man and friend that
keeps his commitments whenever he makes them.

 
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 9 of 35

Your Honor,

My name ‘iii know Jeff Sabol as I am friends of his girlfriend, Michelle Waufle’s
family. I met Jeff this past fall while visiting Colorado.

From the moment I met Jeff, I could tell he was an extremely warm person. He gave me a hug
when I came into the house and made me feel very welcome. Over the course of the week that I
was visiting I got to know Jeff as an incredibly smart, caring and goofy person. Despite having
different views, he always made me feel as though my opinions were heard which is something I
value greatly. He took time from his busy schedule to take us to his favorite places and made it
his personal mission to make sure I didn’t leave Colorado without seeing everything I wanted to.
He was always very calm; a peaceful presence, even in the midst of the abundant Colorado
traffic jams.

It is obvious that Jeff cares about everyone he meets, however, his family is of utmost
importance. His children appear to value their relationship with him, and I have never seen
Michelle as happy as she is when they’re together. Especially over the past weeks, I have heard
endless accounts of Jeff's selflessness and easygoing nature. Not once has anyone had a bad
thing to say about him. I believe Jeff to be a peaceful man and to hear what he is accused of was
a complete shock.

Jeff and I have not known each other long; however, I realized early on that he is very similar to
my father. My father is the man J respect most in the world and | believe that Jeff deserves that
same respect. Please take these thoughts into consideration.

Sincerely,

6

 
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 10 of 35

°

Your Honor,

My name Ti i I know Jeff Sabol through my mother, Michelle Waufle. I have
known Jeff for 10 years.

I first remember meeting Jeff when he came home one summer to visit his parents, who are my
neighbors. He was very friendly, laid back, and easy to talk to. He is a an extremely smart
individual that welcomes the company from anyone and everyone. I visit Jeff and my mother in
Colorado two times a year and Jeff always makes sure that my time with them is special. He
takes time off from his busy work schedule to ensure that I am able to see something different
every time I fly out. On numerous occasions I have brought a friend with me to Colorado and
Jeff welcomes them into his home with open arms saying, “mi casa es su casa.”

Whenever my favorite band is in Colorado I fly out and take Jeff and my mom to the show. I
have gone to numerous concerts with Jeff where we have been in situations with difficult people.
Jeff simply smiles and reminds them that everyone is there for a good time. Jeff is the type of
man that would give the shirt off his back to a stranger. He is always helping out his downstairs
neighbor with whatever she needs. He volunteered for 8 years for Westernaires, even after his
children were no longer in the program.

The first time I flew out to visit my mom and Jeff in Colorado, Jeff told me there were two
things I had to do in order to become a true Colorado native. Eat rocky mountain oysters and
jump into the lake at St. Mary’s Glacier. Little did he know I already knew what rocky mountain
oysters were. He took me to the Glacier and we jumped in; the water had to be about 30 degrees.
I was now a Colorado native. I once took Jeff and my mom to a concert and Jeff was impressed
by the bassist. Jeff pulled me aside and thanked me for introducing him to this specific band. He
told me the next show was on him and it would be at a venue only the'locals knew about. That’s
just how Jeff is; welcoming, accepting, peaceful and loving.

When I heard the news last Friday from my mother I was in shock. The Jeff Sabol that I know is
not a violent man or instigator at all. I love my mother with all my heart, and I want what is best
for her. Jeff has made her the happiest she has ever been, and it is clear to me that he is what’s
best for her. If I thought for a second that Jeff was a violent person, my mother would not be
with him.

I hope you take these thoughts into consideration.

Sincerely,

 
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 11 of 35

1 FEB 2021

From:

Your Honor,

My name is James Anthony. I have known Mr. Jeffrey Sabol for approximately twenty years. I
am a former combat decorated United States Army Officer, having served in both Iraq and
Afghanistan. My background is in both Psychological Operations and Military Intelligence.

[ am proud to have known Jeff as a good friend, neighbor and even while in Afghanistan. He was
working on the demining operation at Bagram Air Field in Afghanistan in 2012 while I was there
in an advisory capacity to United States Forces.

I can say without any reservation whatsoever that Jeff is a man of honor, integrity and decency.
The manner in which he is being portrayed with regard to the events of January 6" 2021 at the
capitol protest is wholly inconsistent with any behavior I have ever witnessed from him in the
past. His respect for both law enforcement and our military have always been not just laudable,
but exemplary.

Jeff has never been a threat to anyone at all and poses no threat to the community at large. Jeff
has always been a man of integrity. I have never once seen him go back on his word. The
decision to release him on bail/bond may be before the court at this time. I can say that if Mr.
Sabol gives his word to return for judicial proceedings, or any other requirements the bench may
deem necessary, he will do exactly that. I feel strongly enough about this that I would volunteer
to be remanded to custody in his stead should he not appear.

The gravitas of this situation is not lost on me. Giving a character reference to the court is
something I do not take lightly. It is a de facto reflection of my character and integrity as an
Officer. If I felt in the slightest that Mr. Sabol was not worthy of this endorsement, I would have
refrained from doing so.

If you have any questions at all, please do not hesitate to contact me.

Very Respectfully,

 
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 12 of 35

Your Honor, thank you for taking the time to read my letter.

My name 5 | and Jeff Sabol is one of my dearest friends. | met him
in the summer of 2014, when | moved into the apartment below him in Kittredge,
Colorado and we soon became good friends. Anytime | needed help with my vehicle,
household fixes or just a friend to talk to he was always there. We spent many
weekends grilling and having fun.

Jeff is more than a friend, | consider him family, is one of the best men Ive known.
Jeff is selfless, kind hearted and, in my experience, has only wanted to help people so
he can put smiles on their faces. | recently went through a breakup from a domestically
violent relationship and Jeff was there immediately to help and make sure | was safe.
He suggested we call for an officer to make sure things would be peaceful and make
sure | could get my belongings. Therefore | cannot fathom him doing that which he is
being accused of.

Jeff is a great father, an amazing person who is awesome to be around and | would
vouch for him any day.

| hope this letter helps to illustrate the wonderful person that is my good friend.
Thanks again for your time and consideration.

Sincere)
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 13 of 35

Your Honor,

My name is | have known Jeff Sabol for the better part of 45 years. |
probably have many more thoughts and memories than most of the people that have
taken the time to write. | want you to know | do not understand the events that lead up
to what Jeff had been part of. | want you to know the man that started off in a small town
in Upstate New York. Jeff was my neighbor, he was actually 4 houses from mine. As
Jeff and | were kids we were playing and | broke his arm! Jeff never got mad at me
about that. It was an accident. Years go by and Jeff was the reliable paper boy that
soundly arrived in the rain and snow. Always the reliable one he was. | filled in for Jeff if
he was in Pa with family. That wasn't too much to ask and he always wanted me to be
sure to remember the older lady that lived on White street needed to have her paper set
inside her front door.

| could go on and on about Jeff as a young teen on how he helped me with homework.
Jeff is very smart. I'd like to jump to his adult years. As | was home from the military on
leave, several of our friends met up one night. | had not seen Jeff in a couple of years. |
had a headache while everyone was reminiscing. | didn't see Jeff when he walked in as
| had my head down. Jeff came over to me and asked if | was ok? He then disappeared,
not too long later Jeff arrived with a bottle of aspirin! Who was the reliable one out of all
my friends? Jeff was. Jeff is just that way.

Jeff continues to be the stand up guy he was born to be. On Sundays he volunteers to
be the guy that cleans up after horses. He is thankless and has always been the guy to
get it done. Again, so many stories | could tell you.

In closing, please take the time to see who Jeff Sabol is and has been. Jeff once was on
a barge north side of Alaska going out to some unknown place to get unexploded
bombs, his partner fell on the barge and had a compound fractured leg. Jeff to the
rescue! Nothing but his calmness and smarts, Jeff set the leg of his partner. Again, Jeff
got it done.
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 14 of 35

Your Honor,

My name 5 | Jeff Sabol is my neighbor, friend and | consider him
my family. | have known Jeff since August 2014 when | moved into an apartment
under his residence.

Over the years | have witnessed and been the recipient of Jeff's kind, selfless
and compassionate generosity. | have seen him drop everything to help a total
stranger get into their car when they have locked their keys inside and help a
neighbor whose car need a jump because the battery was dead or help when
they have gotten stuck in the snow even seen him stop to help someone with
their hood up along the highway then refuse any sort of payment.

Over the time | have known Jeff we have spent thousands of hours together
talking. Sharing our experiences, point of views, the joys we've had in our lives
and the tragedies. | am a single almost sixty year old who is raising my now
twelve year old grandson and Jeff has been there to help me in more ways than |
can even remember. From working on my car to fixing my fence when my dog
had broke it and gotten out even helping me find her when it was late, dark and
about ten degrees out. He sat with me for hours when my service dog of eleven
years passed away in my home on my living room floor and then he took the
responsibility of taking him to get cremated and at 165lbs in the middle of winter
that wasn't an easy task to get him up the stairs and into his truck with me being
too distraught to help.

Jeff has been there for my grandson helping to get him to and from school
including him in things like working on vehicles, taking him to movies, and
helping him with homework when | don't understand it. Every year Jeff buys
pumpkins and invites us up to carve them along with his own children and he
dresses up to take my Grandson trick or treating. He has babysat for me and pet
sits when | have to be out of town
We celebrate birthdays and holidays together like | said we are family.

Jeff is listed as an emergency contact for myself and at the school for my
grandson. He has spare keys to my car and my house all of this because of the
trust and belief | have in him.

When | first moved in before we had gotten to know and love one another |
asked Jeff about Wi-Fi and trash companies and he told me not to worry about it
just to use his and save myself a little bit of money.

Your Honor, | could write a book of the ways Jeff has been there for me and the
things he has done for me and my family. But the point | am trying to get across
is that | know nobody is perfect and I'm sure that even though | make Jeff sound
like a saint that he isn't. But the person reflected in the media on the 6th of
January 2021 is not the Jeff | know and love. | believe in my heart, mind and soul
that Jeff went to D.C. with nothing but good intentions to exercise his 1st
amendment rights and stand up for what he believes in.
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 15 of 35

Jeff isn't perfect but he is a caring, loving and giving person who believes in
Family, Community and Country. A person who makes the world a better place
just by being in it and | for one can not imagine a life that he isn't a part of.

Thank you for taking the time to read this and | hope you will take all of this into
consideration.

God Bless
Sincerely
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 16 of 35

 

JEFF SABOL

 

29/01/2021

 

To whom it may concern;

My name is amiss and I am writing on behalf of my 20+
year long Friendship with Jeti Sabol. I met Jeff through the game of
Rugby along time ago. We instantly became friends and have remained
that way for 2 decades. Over the years our friendship has grown
stronger and our combined love of adventure and outdoors has kept
both of us on each other toes to find new ways to have fun. Jeff is the
person to call when you are in trouble or need a hand. He is there to give
his time and effort to make sure that you are safe. I helped Jeff start a
Sonwboard binding company that is still trying to get off the ground after
years of work and refining the product, he is close. Just recently I was
heading out on a camping trip, when the 2 wheels on the left side of my
camper came completely off, a Friday at 3PM. I was not far from Jeffs
house and since AAA would not help me, I called Jeffro, and he was there
within half an hour to assist me in getting wheels back on a camper and
off the side of a very busy highway, we both did almost get hit by a semi.
We have done some amazing camping trips together, Moab, multiple
day river trips, camping all over the lovely Rocky Mountains. I just
wanted to say that Jeff is extremely loyal, and generous, sincere, person
that looks after his inner circle of friends and extends hands to others that
need it. A Great dad that loves his kids to death and has been doing
everything he can in his power to make sure they get everything that
they need. Hopefully this can shed a little light on Jeff Sabol the person
that I know and consider a brother. Thank You

Sincerely

EMAIL TWITTER HANDLE TELEPHONE LINKEDIN URL
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 17 of 35

Your Honor,

My name is P| | have volunteered for years with Jeff Sabol at Westernaires in Golden, Colorado.
Westernaires is a youth horse riding organization with about a thousand kids and five hundred adult volunteers. | have
attached the Westernaires mission statement to bottom of this letter for you. One of my jobs there is taking care of the
nearly two hundred horses on the weekends when the caretaker is off. Jeff was part of my crew for years as well as a
volunteer in many other capacities. Most Saturday afternoons for years | would see Jeff in the pasture with his kids
teaching them to drive the loader while putting out 2500 pounds of hay for the herd. Jeff was always someone | could
count on (even if | screwed up the schedule) to get his work done, and lots of other work, too.

Jeff took it on himself to make sure that the equipment was well maintained and that the horse sick bay was
always clean. Every Saturday he would find kids (sometimes my kids) to help muck the stalls and wash out water
troughs. | have seen him hosing out stalls in freezing temperatures with snow coming down. Unless we were working a
show, Jeff’s uniform was almost never clean because he was always the one to step up and take on dirty jobs. When
Westernaires cafeteria kitchen was shorthanded, Jeff would often step in and work the grill, cooking burgers for hours.
(We all get assigned kitchen time, Jeff would take on extra.)

Kids and horses can sometimes be dangerous. On several occasions | have seen Jeff step into a dangerous
situation with a panicked horse to rescue a young child that he may not even know. | have been in a crowded horse
trailer with him when he was knocked to the floor and | helped him back up. He got up bruised and filthy but continued
to help the kids get their horses out and get ready for the show.

Jeff and | often had lunch together in the bleachers watching our kids ride. The jokes were sometimes off color
but usually funny. He often talked about helping his father work on the house when he went back to New York. As an
Army veteran, | could relate to some of the work stories he told. We also had the shared experience of teaching our
children to drive a stick shift.

Never in the years that | have known him have | ever heard Jeff talk about starting violence. Never have | heard
him talk about wanting to hurt people. In many stressful situations together | have never seen Jeff become hostile or
threaten anyone. | believe he would sacrifice his life for his children and | have seen him risk injury for other people’s
children.

Like the rest of us, Jeff is not perfect (his hair is too long and he sometimes overcooked the burgers). We have all
seen videos from January 6th and | cannot imagine the friend | volunteered with participating in that violence. | do not
know what he did or didn’t do in Washington, but if one of my children was in the dirt under a panicked horse | would
want Jeff Sabol there to help.

Please take my thoughts on Jeff into consideration, | believe he is a good man.

Sincerely,

The Westernaire mission is to encourage self-respect, responsibility and leadership through horsemanship and family
participation. Westernaires enables young people to train and develop in areas of responsibility, competitiveness and
teamwork, with the horse as a focal point
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 18 of 35

Your Honor,

My name is ee i: my mother. | grew up here in Waterville
NY, and have lived here most of my life. My parents rented a house from Andy and
Vikki Sabol when | was real young, and later ended up buying the house from them. |
grew up knowing the Sabols well. Andy and Vikki have always been like grandparents
to us. | met Jeff when | was about 10 years old, when he came home from Alaska, and
he came over to the house to show us pictures of the polar bears that he had seen.
Since then | have always known Jeff, he would always say hi to us, and have
conversations with us when he would come home to visit. In July of 2012, Jeff and my
mother ending up dating. | was extremely happy that my mother had found someone to
adventure with. My mom would fly back and fourth between New York and Colorado
while they first started dating. | would call my mom constantly to see how she was and
to see how the relationship was. And it made me extremely happy that Jeff made her
happy. They would go out to eat, and go on hikes, or spontaneous adventures together,
and that made my mom the happiest that | have ever seen her. Jeff quickly became part
of the family at that point. My mom would fly back in the summer months so she could
spend as much time with the rest of her family as she could. And Jeff would always fly
home with his kids, and we would do things together as a big family. We would have
game nights, and have cookouts, and even go fishing in the poring rain. | took Jeff and
his kids for a ride in a fire truck from our local fire department, and that meant the world
to him. Jeff as | know him is a loving and caring man, his family always comes first. He
will drop what he is doing to make sure his kids, and my mother have what they need.
Jeff is the type of guy to think about other before himself. | have never known Jeff to be
an angry person, or to hurt anyone. Jeff is an honest man and always has been, he has
a kind sole and | don’t believe he is capable of hurting anyone. If Jeff were to marry my
mother, it would make my happy to say the least. The love that Jeff shows for my
mother and his kids is amazing, he deserves to have everyone know how kind of a
person that he is. | am writing this in regards to show my side of Jeff, and how | portray
him as a person. Jeff is a part of my family and he always will be. Jeff is not the type of
man to put his family in jeopardy.

Thank You
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 19 of 35

 

February 1, 2021

U.S. District Court for the District of Columbia
333 Constitution Ave., N.W.
Washington, D.C. 20001

Your Honor,

| write this letter in support of my brother-in-law, Jeffrey Sabol. After knowing Jeff for 15
years, | can attest that Jeff is a person of integrity who consistently places the needs of
others over his own. He is a caring and dedicated father to three teenagers, and has the
support of numerous family, friends, and co-workers. Were Jeff to be released from
custody, | am confident that he would be neither a flight risk nor a danger to anyone.

| currently practice law as an attorney-advisor, specializing in government ethics, with
the U.S. Department of Veterans Affairs Office of General Counsel. After graduating
from West Point, | served as a U.S. Army military police officer. Before graduating from
Georgetown University Law Center, | interned for Judge Richard Leon.

In the time that I’ve known Jeff, he’s been unfailingly considerate, hardworking, and
generous with his time. If any friend or family member needs help with a home repair, or
a construction project, or car trouble, Jeff is the first person they call. Not only because
of his extensive knowledge, but more so because they know that Jeff will drop whatever
he is doing in order to help. | cannot explain his presence at the Capitol on January 6,
and | disagree strongly with the notion that the 2020 presidential election was “stolen,”
but Jeff is—without exaggeration—the last person | would expect to harm a police
officer. I've viewed video footage of that day that shows Jeff at a time that appears to be
prior to when he interacted with police officers. He is watching rioters become
increasingly violent towards police, and is among a group of protestors who are clearly
urging others not to harm police. This is strong evidence that Jeff's intent was to
assist—and in no way harm—the law enforcement officers defending the Capitol.

Sincerely,

   
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 20 of 35

 

 

 

February 2, 2021
Mr. Jon Norris
503 D Street NW, Suite 250
Washington, DC 2001

Jonnorrislaw@gmail.com

Sent via email

RE: Jeffery Sabol Character

Mr. Norris:

I am writing to attest to the character of Mr. Jeffery Sabol, who I have known since 1994.
Jeff was one of the first and best friends I made when I moved to Denver. He and I
immediately bonded and participated in multiple outdoor adventures including rock
climbing, camping, river trips and ski adventures. We were very close friends for the 11
years that I lived on the Front Range.

Jeff is reliable and is always willing to assist others. He has helped’ me with numerous
needs including moves and home renovation projects. He extends the same courtesy to
others. It was not uncommon for him to turn down an invite for an adventure weekend
because he was committed to helping others with weekend projects.

Around 2005, we both got married and I have moved several times but we have stayed in
touch. I see Jeff at least twice a year and he continues to exhibit the same selflessness.

He is committed to his career, his kids and his relationships.

I am shocked and sadden to hear the most recent news, as Jeff never discussed politics.
Nor did he say or do anything that would indicate disillusionment with the world.

I truly wish the best for Jeff as he has done many good deeds for others.

Please feel free to contact me if you have any question or concerns.

Sincerely,

 
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 21 of 35

 

Jon W. Norris, Esq.

Law Offices of Jon W Norris
503 D Street Northwest
Suite 250

Washington, D.C. 20001
onnorrislaw @gnail.com

Dear Jon W. Norris, Esq.:

| am writing to you to provide a character reference for your client, Jeffery P Sabol. | first met Jeff
in 1996 when | was considering moving to Colorado. | met Jeff through a mutual friend on a ski trip
to AMeamboat Oprings. | moved to Colorado in 1997 and became friends with Jeff. As young adults,
we shared several mutual friends and enjoyed weekend outdoor adventures together.

eff got married and settled down to start a family and commit to a professional career in
geophysics. | have known Jeff to be a dependable and hard-working scientist, as well as a dedicated
and engaged father to his three children.

For the many years that | regularly spent time with Jeff, | have known him to be a pleasant and
sincere friend, always willing to lend a hand to help others. Although in the past several years, |
have not spent asmuch time with Jeff as | did earlier in my life due to career and family obligations,
| was shocked and saddened to hear of the recent events. The alleged events do not reflect the
demeanor of the friend that | have known for so many years.

Please feel free to contact me if you have any questions or require additional information.

Sncerely,
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 22 of 35

Good morning Mr. Norris;
My name 5 and | am proud and honored

to offer my recommendation of Jeff Sabol to whom | have known personally for 24 years
as my friend.

During my relationship with Jeff Sabol | have experienced a good buddy who shows up
earlier than asked, works harder than anyone | have ever met, and carriers himself in a
polite respectable manner. In addition Jeff Sabol is a family man that put the
importance of his kids much higher than himself and has always presented himself with
levelheadedness and grace.

| have great confidence in recommending Jeff Sabol as someone who | truly believe
possesses the character and judgement for the betterment of our community.

Please do not hesitate to contact me if you should require any further information about
Jeff.

Thank you for your time.
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 23 of 35

Mr. Norris,

My name (iim | am a retired school teacher, age 76. | have know Jeff Sabol for
almost 2 years. Every Saturday we both volunteered together at a horse ranch where we
shoveled and raked and cleaned out horse pens. To break up the drudgery, we talked as we
worked. The topics we covered were varied. | really got an insight into his life over that time, as
he did into mine. The age difference didn’t matter. We shared our thoughts and experiences.
We discussed parenting, religion, politics, relationships, work, hobbies and life experiences.
Never once did | detect any indication of him being a fanatic of any sort. Just the opposite. He
was able to acknowledge my point of view and listen to my thoughts on a subject even if they
differed from his. When you shovel manure together it tends to make for honest conversation.

| remember many incidents at the ranch when someone would need a helping hand and Jeff
would go out of

his way to provide it. He cared about others and their needs. There was an easy going
peacefulness and honesty about him that | really liked.

The event | heard about on January 6 is totally inconsistent with the character that | have
observed in Jeff over the time we were together. | can’t conceive of him being a danger to the

community in any way. | hope this letter is helpful in describing this man | came to know.
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 24 of 35

To Whom it may concern,

It is with a heavy heart that | am sitting down to write this letter in reference to my
friend Jeff Sabol. | have known Jeff for over twenty years, within this time he and | have
shared many experiences together. Marriages, births of children and even the difficult
times when we have lost people who were loved by the both of us. Throughout these
good times and bad Jeff has been a source of support and strength and a true friend
who would often put his well being ahead of others. It shook me to the core when | saw
the events of January 6th and read of the events that followed for Jeff. It is all too
common in the climate of today's reality to feel like you have a front row seat to the
activities you are watching on television, on your phone or computer screen when in
reality you are only becoming further detached. This was brought into focus for me after
| was forced to read about somebody "I knew" being accused of actions which | can not
begin to comprehend. The man | am proud to call my friend and brother has put himself
in a position where he will be held accountable for his actions on that particular day,
however it will not prevent me from continuing to love and support him so he can
continue to be there for his family, children and those of us who are his friends.

Regards,
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 25 of 35

  

2/3/2021

Your Honor,

My name iii | have known Jeff Sabol for over 25 years. We met through

rugby and have been friends since the first day we met.

In all the time that I have known Jeff, he has been a great friend, a good father, a hard
worker and a guy that people went to when they had troubles or life difficulties. In my

opinion, Jeff cares about people and would do anything he could to help his friends.

I was dumbfounded when I heard about Jeff at the Capitol riots. I couldn’t believe what I
was hearing. I have never known Jeff to be violent. I cannot believe that he would ever hurt
a police officer. That is completely inconsistent with the Jeff Sabol that I have been friends

with for two decades.

I have asked Jeff for help many times in our relationship, and he never fails to be there. He’s

the type of guy you want to have in your life.
I believe that Jeff is a very good man.

I hope that you take this letter into consideration.

Sincerely,

 
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 26 of 35

February 17, 2021

C/O: The Law Offices of Jon Norris
The Webster Building

503 D Street, NW Suite 250
Washington, DC 20001

Your Honor:

The purpose of this letter is to serve as a character reference for Jeff Sabol and
to request that you consider the total person as you deliberate his case. Jeff is a
consummate professional, a loving father, and a faithful follower of our Lord and Savior
Jesus Christ.

| have known Jeff personally and professionally since we first worked together in
Adak, Alaska in 2001. | am an Army Explosive Ordnance Disposal Officer and have
worked various civilian Unexploded Ordnance remediation contracts with Jeff
throughout the years. In his duties as a Quality Control Manager and Lead Geophysicist
we worked closely on many projects with the goal of reducing and/or eliminating the
hazards associated with munition and explosives of concern on formerly used defense
sites. Earlier in my career Jeff selected and trained me to fill roles of ever increasing
responsibility to include Geographic Information Systems manager. Jeff's dedication to
his work, commitment to the company, and unwavering efforts toward providing the best
possible product for the client (a safer and cleaner environment) is unparalleled.

Personally our paths have crossed a few times over the years, his family always
welcomed me during my travels. You can tell a lot about a family by how they treat their
guests. Breaking bread and fellowshipping with his family was always a joy. Jeff is the
loving father of Wyatt, Sophie, and Sasha. His daughter Sophie is currently an Army
ROTC Cadet in Colorado. | was excited to learn that the girl | met as a young child is
now taking steps to pursue a career as an Army Officer. As a father of five | know that
often, parenting is a thankless job, and you never know if you're doing it right. Children
come with no instruction manual. Yet, it is the character and success of our children as
they grow which are a mirror of the values instilled by the parents. It is of great
testament to Jeff that Sophie has taken up such a noble challenge and will one day take
the oath to support and defend the Constitution of the United States.

| do not know the specific details of the charges brought against him. | do
however, know Jeff. He is a highly intelligent, faithful, thoughtful, gentle and considerate

man. | pray that a spirit of forgiveness guides your oth - | know it does his. If | can be

of - further assistance do not hesitate to call me at or email

Sincerel

  

   

The opinions expressed in this correspondence belong solely to the author. No statement or content
herein, expressed or implied, indicates any endorsement of the Army National Guard, The U.S. Army, or
the Department of Defense.
 

 

Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 27 of 35

Your Honor, 2-ll-2\

My name a am writing as a friend of Jeffrey Sabol. Jeff and | worked alongside each other as

i)
=,
™m
oD
pun

ion nere in 3 Color ado, the Waste

rnaires Tha Wlasternairas i
wei base ke Ratt Wee : whet beast ews

a wait
ae an as — .

kids 9-19 are members. Westernaires is a non-profit whose mission is the following: “We encourage self-
respect, responsibility and leadership through horsemanship and family participation”. At Westernaires, the
body of the organization are the volunteers (the adults), whether it be as an administrative volunteer, or as
the backbone, those that lead the kids who are part of the organization or take care of the equipment or

wsith tha harcac | wiac one af the unliuntaare that trained
PPLE BEER TIE Pee tT FFE VETS VY betwee FY tunt Ree REPRE BE RHEEILE

harcac Joff and i developed our frie chin workin

tii Gu ee en ashi ry

Jeff to use the equipment, and how the organization feeds the horses, ponies and Belgians. There are upwards
of 200 Equines at the facility, and Jeff volunteered to feed the horses Saturday evenings and quite often ona
Sunday. Jeff dedicated his Saturdays to the organization, and we have volunteered with each other for more
than 5 years, cheering on both our families as we made our journey’s through the organization.

Jeff and | have talked about his employment at Kemron, and the aspects of his job. Although his employment

required him erform dustiac that would he dan erous, he was always a neaceful mellow suv to he around
require him to pe WOU! 1g was aysape Menow guy pe a.

| have never seen him raise his voice, much less talk about any violent thoughts. He was a dedicated dad,
friend, employee, and volunteer. He was unselfish, never asked for anything, gave of himself whenever
possible. Jeff was the guy who would put himself before a horse, before that horse could hit anyone else, if
the need arose.

The events on January 6 were horrifying, and | was horrified as we watched it according to the media. | read

that a Jeffrey Sabol from Colorado was arrested in relation to the events. | have read as much as | could, as |
uld: not fathom it could ho the loffrey Sabo! } iknow Carte ahnuiit hic i ifn Aid fit the man ! know, but lrannot

cou ‘ iwiie mi sue now. Gees GHVUE tiie Gig fee GEE Fe eceet & ti Cannot

see the Jeffrey Sabol | know, putting someone in danger, | see him getting in front of the “horse”, and saving
someone. He is the man who put countless hours volunteering with an organization that stresses self-respect,
responsibility, and leadership. He was that man, the one who supported this belief and walked that road.

It is my hope that you see the man | see, the man who would have been horrified at the happenings on that
day and day t i i

actata
v7 catia Gevastat —

Qu

Thank you for your consideration.

 
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 28 of 35

Your honor:

My name is PY am michelle waufles sister and a good friend of Jeff's.
| am writing this letter in regards to Jeff Sabol. | have always thought of Jeff as my friend

not because he is with my sister but because of what | know and have witnessed about
him. Jeff is courteous and polite to everyone. He goes out of his way to make you feel
comfortable. | have seen him give up his seat to people and open doors for others.

Jeff is a good son, a great father and a wonderful spouse to my sister.

Jeff is always trying to help people out. If you have a problem and he knows about it. He
is there to help without ever asking for a return.

Jeff has always been there for my sister and her family and we all trust and have faith in
him and love him.

Your honor the events that happened on January 6th are so completely inconsistent
with the Jeff Sabol | know, trust, and love.

Your honor | hope you take my thoughts and letter into consideration for Jeff Sabol.

Thank —
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 29 of 35

Your Honor,

I am writing this letter on Mr. Sabol's behalf. We all live in a small town/community in
Kittredge,Colorado. I have known Jeff for several years and have never witnessed any odd or
unlawful behavior from Jeff. In fact he is the type of neighbor that looks out for people and their
well being in my opinion! I have personally witnessed Jeff painting over some crude and racial
graffiti that was spray painted on a cement wall down by the creek in our town. Not that he was
being paid to do so, but took it upon himself....in his free time with materials he provided out of
his own pocket to make our community a better place for all. I thought that was awesome! I can
say that Jeffis the type of neighbor I want and I'm proud to say he is my neighbor! Kind regards
your honor.

Sincerely,
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 30 of 35

February 7, 2021

To the Honorable Judge,

My name iii am a Sergeant and a decorated 23-year veteran with the Denver Police
Department. | have known Jeff Sabol for over 12 years. | was surprised to hear that Jeff was involved in
the events that occurred in Washington DC as he has always been an upstanding citizen. The portrayal
of Jeff by the media is inconsistent with the good moral character of the Jeff | know. Of all people, |
understand the seriousness of this incident, especially as it relates to my Brother’s in Blue; however, |
hope the court will show some leniency on Jeff Sabol.

In the time that | have known Jeff, he has been a person with a good disposition in our small mountain
community in Jefferson County, Colorado. Our children have gone to the same schools and participated
in extracurricular events together, such as Westernaires, a horse-riding organization that provides a
constructive alternative for young children. Jeff was an active participant in Westernaires. He has been a
caring and involved father to his three children. Being a police officer, | am protective of my children
and who they are around, and we have exchanged overnights with our children at each of our houses.

Because of the nature of our profession (law enforcement), our circle of friends are private and small.
Jeff and his longtime girlfriend, Michelle, are a part of that circle. In the times we have known Jeff, I’ve
not heard any ill words regarding politics or people of color ever come up. In addition, my being a
police officer has never been an issue with Jeff. He has always shown support and empathy for the
challenges that face law enforcement officers.

| am surprised of any misconduct, but it comes as no surprise that Jeff is ready to accept responsibility
for his actions. It is my sincere hope the court takes this letter into consideration. Despite this current
case, | still believe Jeff Sabol to be an honorable person, a valuable member of the Jefferson County
community, and a good human being.

Sincerel)

   
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 31 of 35

Your Honor,

My name 5 | met Jeff Sabol through his relationship with my aunt, and | have
considered him family and a friend for nearly 9 years.

The first time | met Jeff, | had flown out to Colorado to visit my aunt. Jeff immediately opened his home
up to me and my son, who was a year old at the time. He was a more than gracious host, making sure
that my son and | had everything that we needed to make our trip comfortable. He took time out of
busy work schedule to show us around and make us feel more than welcome. He presented himself to
me, right from the start, as a caring, compassionate, selfless, jovial man, and has never acted in any way
to sway my opinion of him. Since then, he has spent countless summers and holidays in New York with
my family, always going above and beyond if any of us needed anything, without a second thought to
what he would be sacrificing to achieve it.

| do not believe that Jeff is a danger to the community, or to anyone for that matter. What happened, or
what is perceived to have happened, on January 6" is completely inconsistent with the Jeff Sabol that |
know and have known for the better part of a decade. The Jeff Sabol that | know is a calm, coolheaded
voice of reason. He is not now and has never been a violent person.

My happiest memories with Jeff are the ones of him and my son. Most notably one Fourth of July party
held at my house. We started a game of kickball, something we used to do as a family but had not done
in years (since we all had grown) but was encouraged by Jeff. My son was three or four at the time and
the youngest of the bunch. Instead of not letting him play with “the big kids”, Jeff took the time to teach
him how to kick, and even picked him up and ran with him, carrying him to the bases, so he had a fair
shot. He let my son wear his hat and they laughed together. My son is a very shy child but he has always
taken to Jeff like an uncle. That speaks volumes of his character to me. It was honestly a beautiful
memory and one | will never forget. That memory sums Jeff Sabol up perfectly for me.

When my grandmother passed away, and my family was broken, Jeff was there, once again with open
arms, to make sure that we were all ok, being caring and selfless as always. | have always admired the
way he has supported my aunt and carried her through her tough times.

| am very particular about who | leave my children with. They have never been to daycare and have only
been watched over by family while my husband and | work. That said, | would never hesitate to leave my
children in Jeff’s care, knowing that they would be nurtured and cared for much the same way | would
nurture and care for them myself.

Jeff is a great man, loved and supported by many, because he has always only loved and supported us.
| hope you take these memories, thoughts and feelings into consideration.

Sincerely,
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 32 of 35

February 3, 2021

Mr. Jon Norris

503 D Street NW

Suite 250

Washington, DC 20001

Re: Jeffrey Sabol
Dear Mr. Norris,

This letter is to describe the man | know to be Jeffrey Sabol. Jeffrey is an old friend of my boyfriend,

who is also submitting a letter on Jeff’s behalf. Jeffrey is known among his friends to have
deep concern and care for his friends. | have witnessed his verbalization of this, his actions to support
his friends and his sense of duty, work ethic, community and country. | have also observed his respect
for others and desire to make contributions to his friends, family and community.

The friends of Jeffrey who | know feel a deep sense of care for Jeffrey. They care deeply because they
have felt cared for by Jeffrey. | did not know that Jeffrey planned to go to Washington DC January 6". |
did not know of his charges or his confinement until the news stories began reporting on him. As the
political discourse crested between January 6" and the Inauguration on January 20", the news of
Jeffrey, activities at the Capitol and our local community who knows Jeffrey began to unfold, the shock
began to settle in.

Jeffrey is a hard working, earning professional who had (has) so much to lose — it simply makes no sense
that he would intentionally participate in the undercurrent initiative at the Capitol. | can see him going
to Washington to support and participate in peaceful protest, marching for what he believes,
instinctively being drawn to settle things down. | can see him feeling distraught in the context of all of
the energy and turning conditions related to the protest. | can see how he found himself in the middle
of it trying to settle people down and work to bring some order to the chaos.

| am hopeful that a careful review of his case is done and that the facts can come to light.

Sincerely,
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 33 of 35

Your honor,

My name ‘sii | met Jeff Sabol while volunteering at a youth organization that teaches kids to
ride horses. Actually their mission statement is to encourage self-respect, responsibility and leadership
through horsemanship and family participation. | think that Jeff was a great example of our mission
statement.

I’ve known Jeff for about 5 years. Jeff was a consistent, steady presence for years while his kids were
involved in the organization. We both volunteered as wranglers, who help to take care of the rental
horses. Jeff immediately saw a need to muck and clean our sick bay area where our injured horses are
kept, which was always filthy and often neglected over the weekends. Not a glamorous job by any
means, but | think that Jeff liked to help but also liked to stay out of the spotlight. He was very humble.
Every Saturday morning for years, Jeff would begin mucking... some days with help and some days by
himself. When he was finished mid afternoon, sick bay would be spotless. Horses would be fed and
watered. No one ever asked Jeff to do this... he just saw a need and filled it.

Jeff also volunteered to feed our herd of ~200 animals on most Saturday afternoons and some Sundays
as well. This was atime consuming process but he enjoyed it. Jeff involved his kids when he could,
teaching them to drive a tractor and give their time and efforts for something bigger than themselves.
He was always patient with his kids.

Jeff has always been someone that | could go to with any request. When kids at the organization were
in trouble for not doing their work, Jeff would take them under his wing and supervise a group to clean
sick bay or do other chores as a reprimand. Jeff was a great role model for these kids. He demonstrated
hard work, leadership, and selflessness. Jeff was like a coach, ora caring big brother, who would do
anything for you and never thought of himself. He was very protective of the kids and our team.
Although we weren’t close friends, | can bet that if | needed help outside of volunteering | could call on
him and he would drop everything and come running.

Jeff was always respectful and kind. Several times we had emergencies where we needed to take a
horse to the vet, and Jeff would drop what he was doing and drive the trailer to the vet. He was always
a strong, comforting, caring presence and | was grateful to have him with me during those times. He
comforted me when we lost horses. He supported me and listened when | need someone to lean on.
Jeff got along with everyone and wanted to take care of everyone. He stayed away from drama. When
disagreements came up between others, Jeff would not get involved or take sides.

When | heard what happened at the capitol, | was shocked that Jeff was involved. It seems very out of
character for Jeff to be involved in anything violent or extreme. He had always avoided conflict during
our volunteer work. | have never seen him lose his temper or do anything remotely violent... He was a
very easy going guy. | have not seen Jeff in about a year, but what I’ve heard on the news does not
match the Jeff that | know in any way. | hope that this description of his character can aid in
understanding the wonderful man that | have known.
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 34 of 35

Thank you for your time,
Case 1:21-cr-00035-EGS Document 17-1 Filed 02/23/21 Page 35 of 35

February 3, 2021

MR. JON NORRIS

503 D ST NW SUITE 250
WASHINGTON DC 20001

RE: Jeff Sabol

Hello Mr. Norris. I’m writing to you as a refence for Jeff Sabol. Jeff has been a friend of mine
since 1997. He has always been the guy who was a voice of reason, willing to help a lending
hand, and generally one of the nicest guys. In all my years of being around him, I’ve never seen
him act in an aggressive manor, if anything I’ve seen him talk more people out of doing
something stupid than being an instigator or even getting involved. Actually, I’ve never seen him
get involved unless it was to break something up or to stand one of his friends down, and on

more than one occasion | was that friend.

| truly believe that if he said he was trying to help, that is what he was trying to do. Fit of rage at
what was going on or not Jeff is a great guy and wouldn't stand there and allow another person
to get beat while he was down. That goes against everything that Jeff is. He’s the guy that
would throw himself into a situation even if it meant he’d potentially get hurt to get people to

stop.

SINCERELY,

 
